Citation Nr: 1212176	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left Achilles tendon pain.

2.  Entitlement to service connection for a left forearm disability.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for abdominal pain due to a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July2005 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a disability manifested by left Achilles tendon pain, a left forearm disability, costochondritis, and abdominal pain due to a hernia.

In March 2010, the Board remanded the issues for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and will address the merits of the claims below.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chronic disability of the left Achilles tendon.  

2.  The Veteran has not been diagnosed with a chronic left forearm disability.

3.  The Veteran does not have a current diagnosis of costochondritis.

4.  The Veteran does not have a current diagnosis of, or clinical pathology manifested by, abdominal pain due to a hernia.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by left Achilles tendon pain is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 30307, 3.309(a) (2011).  

2.  Service connection for a left forearm disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 30307, 3.309(a) (2011).  

3.  Service connection for costochondritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  Service connection for abdominal pain due to a hernia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a March 2005 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a March 2006 letter, he was advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless because the claim was readjudicated, most recently in a May 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment reports, VA examination reports and the Veteran's statements.  

The Board notes that the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis or tendonitis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability Manifest by Left Achilles Tendon Pain

The Veteran's service treatment records do not show that he was treated for or diagnosed with a left Achilles tendon injury.  He has reported that he injured his left Achilles and experienced foot pain after he sustained a sprain during a training exercise.  He also stated that he continued to experience left foot pain, Achilles tendon pain, and muscle cramps in his legs during strenuous exercise.  Upon VA examination in April 2005, no left Achilles tendon pathology was identified, and there was full range of motion in the foot and ankle.  Similar findings were made upon VA examination five years later in August 2010.  At that time, the Veteran again reported injuring his left Achilles tendon in service and being told that he had tendonitis.  It was treated with ice and medication.  Currently, he experienced pain that caused him to limp once a week.  However, clinical evaluation revealed no left Achilles tendon pathology.  

In the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  The Board has considered the contentions of both the Veteran and his representative, and acknowledges that the Veteran sustained a left Achilles tendon during his active service.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer, supra.  In other words, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau, supra.  Here, two VA examinations have demonstrated that there is no chronic left Achilles tendon pathology.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of diagnosis of a chronic left Achilles tendon disability is not lay-observable and requires medical expertise.  The Board has also considered the Veteran's reports of pain in the area of his left Achilles tendon.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The Board notes that even were the Veteran competent to diagnose himself with a left Achilles tendon disorder, the probative value of such a self-diagnosis would be outweighed by the findings on the two VA examinations, both of which indicate that the Veteran does not in fact have such a disorder.  Those examinations were conducted by individuals who clearly do have the training, experience and expertise to diagnose Achilles disorders.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Forearm Disability

The Veteran's service treatment records do not show that he was treated for an injury to the left forearm.  He has asserted that he sustained an injury during a jump while on active duty.  However, upon VA examination in April 2005, no left forearm pathology was identified, and the left upper extremity was found to be clinically normal.  Similar findings were made upon VA examination five years later in August 2010.  Clinical evaluation revealed no evidence of any chronic disability involving the left forearm.  

In the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer, supra.  The Board has considered the contentions of the Veteran and acknowledges that he sustained an injury to his left forearm during his active service.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer, Degmetich, Rabideau, supra.  Here, two VA examinations have demonstrated that there is no chronic left forearm pathology.  

With respect to the Veteran's own assertions, although a layperson such as the Veteran can competently report symptoms, and in some cases can competently diagnose a disorder, the Board finds that the diagnosis of a chronic left forearm disability is more suitably within the realm of medical expertise, particular given the absence in this case of any patent pathology observable to the eye.  In other words, the determination of a disorder in this case would involve determining whether there is a non-observable pathology in the extremity.  As to the complaints of pain, again, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, Evans, supra.  Even assuming the Veteran were competent to diagnose himself with a left forearm disorder, the Board finds the probative value of that lay diagnosis to be outweighed by the findings of the VA medical examiners that there in fact is no such disorder.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  

Costochondritis

The Veteran's service treatment records show that he was seen in October 1998, for complaints of a constant, dull chest pain in the sterna area.  Trauma was denied.  The Veteran reported that the pain began two hours after food was ingested but did not radiate.  An ECG was normal but there was pain elicited by manual palpation over the 4th and 5th ribs.  The assessment was costochondritis.  The remainder of the Veteran's service treatment records are negative for further incidents of costochondritis.  Upon VA examination in April 2005, the Veteran related intermittent chest pain with strenuous exercise approximately three times per year, however, he had no current symptoms.  Clinical evaluation revealed no current evidence of costochondritis of chronic residuals from the episode in service.  Upon VA examination in August 2010, the Veteran reported continued symptoms approximately once per week that was brought on by moving certain ways.  He was told to avoid those movements by his primary care provider.  The examiner found no evidence of costochondritis.  

Again, in the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  The Board has considered the contentions of the Veteran and acknowledges that he was treated in service on one occasion for the disability.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Here, two VA examinations have demonstrated that there is no current diagnosis of costochondritis.  

With respect to the Veteran's own assertions, the Board again observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Here, the question of diagnosis of costochondritis is not lay-observable and requires medical expertise.  The Board has also considered the Veteran's reports of pain in the area of his chest, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  In addition, the Board finds that the probative value of the VA examiner's determination that there is no post-service costochondritis would outweigh that of the Veteran's self-diagnosis.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  

Abdominal Pain from a Hernia

The Veteran's service treatment records show that he was seen in April 1992, for complaints of pain in the right inguinal region.  The examiner concluded that he had a right sided groin pull.  No hernia was found.  Upon VA examination in April 2005, there was no evidence of a hernia and no abdominal pain.  Upon VA examination in August 2010, the Veteran reported constant pain in the area, especially when lifting.  He denied current medical treatment.  Clinical evaluation revealed abdominal tenderness on the right lower quadrant, but no hernia was found.  An ultrasound showed no evidence of a hernia.  

The post-service medical evidence is negative for the presence of a hernia, despite specific examination to determine the presence of such a disorder.  Given the absence of a current disorder, the claim must be denied.  The Board has considered the contentions of the Veteran and acknowledges that he was treated in service on one occasion for groin pain, but although he can report pain in the region, the matter of the determination of the presence of a hernia is usually one requiring medical expertise.  If there was a protruding hernia, conceivably a layperson could diagnose such a malady.  In this case, however, not only is there no question that there is no protrusion, but diagnostic tests were required to determine the presence of a hernia (and those tests were negative).  The need for diagnostic studies demonstrates that the Veteran is not competent in this case to diagnose himself with a hernia. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  


ORDER

Service connection for a disability manifested by left Achilles tendon pain is denied.

Service connection for a left forearm disability is denied.

Service connection for costochondritis is denied.

Service connection for abdominal pain due to a hernia is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


